EXHIBIT 10.13

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is made by and
between Assurant, Inc. (the “Company”) and Michael Peninger (the “Executive”),
an officer of the Assurant Employee Benefits Division (as defined in
Section 1(d) below), and is effective as of the 1st day of January, 2005.

The Executive’s Multiplier (as defined in Section 1(f) below) is 3.

The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide Executive
with compensation and benefits arrangements upon a Change in Control which
ensure that the compensation and benefits expectations of Executive will be
satisfied and which are competitive with those of other corporations. Therefore,
in order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

IN CONSIDERATION OF THE MUTUAL PROMISES SET FORTH HEREIN, THE PARTIES AGREE AS
FOLLOWS:

 

1. Certain Definitions. Each of the following terms, when used in this
Agreement, has the meaning set forth below:

 

  (a) “Agreement Term” means the period of time beginning on the date of this
Agreement and ending on December 31, 2005, unless this Agreement has been
previously terminated as provided in Section 10(f). The Company may in its
complete and sole discretion, at any time and from time to time, extend the
Agreement Term by giving a written notice to the Executive; provided, however,
that if an agreement has been executed by the Company or any of its affiliates
that contemplates a transaction that will be a Change in Control when
consummated, the Agreement Term will be automatically extended until the earlier
of the date of such consummation or the termination of such agreement prior to
any such consummation.

 

  (b) “Change in Control” means any one of the following events:

 

  (i)

individuals who, on the date of this Agreement, constitute the Board of
Directors of the Company (the “Incumbent Directors”)



--------------------------------------------------------------------------------

 

cease for any reason to constitute at least a majority of such Board, provided
that any individual becoming a director after the date of this Agreement and
whose election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director; or

 

  (ii) any Person becomes, after the date of this Agreement, a “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act) of either (A) 30% or more
of the then outstanding shares of common stock of the Company (“Company Common
Stock”) or (B) securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection 1(b)(ii), the following
acquisitions of Company Common Stock or Company Voting Securities shall not
constitute a Change in Control: (1) an acquisition directly from the Company;
(2) an acquisition by the Company or a Subsidiary of the Company; (3) an
acquisition by a Person who is on the date of this Agreement the beneficial
owner, directly or indirectly, of 50% or more of the Company Common Stock or the
Company Voting Securities; (4) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary of the
Company; or (5) an acquisition pursuant to a Non-Qualifying Transaction (as
defined in subsection 1(b)(iii) below); or

 

  (iii)

the consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or a
Subsidiary (a “Reorganization”), or the sale or other disposition, directly or
indirectly, of all or substantially all of the Company’s assets (a “Sale”) or
the acquisition of assets or stock of another corporation (an “Acquisition”),
unless immediately following such Reorganization, Sale or Acquisition: (1) all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such Reorganization, Sale or
Acquisition beneficially own, directly or indirectly, more than

 

- 2 -



--------------------------------------------------------------------------------

 

60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Corporation”) in substantially
the same proportions as their ownership immediately prior to such
Reorganization, Sale or Acquisition of the outstanding Company Common Stock and
the outstanding Company Voting Securities, as the case may be; and (2) no Person
(other than (A) the Company or any Subsidiary of the Company, (B) the Surviving
Corporation or its ultimate parent corporation, or (C) any employee benefit plan
(or related trust) sponsored or maintained by any of the foregoing) is the
beneficial owner, directly or indirectly, of 30% or more of the total common
stock or 30% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Surviving Corporation, and (3) at
least a majority of the members of the board of directors of the Surviving
Corporation were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization, Sale or
Acquisition (any Reorganization, Sale or Acquisition that satisfies all of the
criteria specified in (1), (2) and (3) above shall be deemed to be a
“Non-Qualifying Transaction”); or

 

  (iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or

 

  (v) Fortis acquires any additional Company Common Stock or Company Voting
Securities without approval of the Assurant, Inc. board of directors; or

 

  (vi) Any event that results in the Division no longer being controlled,
directly or indirectly, by Assurant, Inc.; provided, however, that (1) a sale of
the Division’s investment assets in the ordinary course of business, including,
without limitation, any sale of assets in connection with financial reinsurance
shall not be a Change in Control; (2) the liquidation, termination of operations
or other winding down of the Division shall not be a Change in Control; and
(3) the final and binding determination of whether a Change in Control of the
Division has occurred for purposes of this Agreement shall be made by the Board
of Directors of the Company acting in good faith.

 

- 3 -



--------------------------------------------------------------------------------

For purposes of determining whether a Change in Control has occurred pursuant to
Section 1(b)(iii), the assets of the Company shall not include any assets that
the Company is required to maintain on its consolidated GAAP balance sheet that
are the subject of reinsurance ceded to third parties and result in an
approximate offsetting liability on such balance sheet.

 

  (c) “Disability” has the same meaning as provided in the long-term disability
plan or policy maintained by the Company or if applicable, most recently
maintained, by the Company or if applicable, an affiliate of the Company, for
the Executive, whether or not the Executive actually receives disability
benefits under such plan or policy. If no long-term disability plan or policy
was ever maintained on behalf of the Executive, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination whether the Executive is Disabled will be made by the
Board and may be supported by the advice of a physician competent in the area to
which such Disability relates.

 

  (d) “Fortis” means Fortis SA/NV, a public company established as a societe
anonyme/naamloze vennootschap under the laws of Belgium, and Fortis N.V., a
public company established as a naamloze vennootschap under the laws of The
Netherlands, and their affiliates other than the Company and its Subsidiaries.

 

  (e) “GAAP” means U.S. generally accepted accounting principles consistently
applied.

 

  (f) “Multiplier” means the number set forth in the second paragraph of this
Agreement; provided however, that if the Executive has, prior to the CIC Date,
publicly announced his or her Retirement or voluntary termination of employment,
the Multiplier will be a fraction with the numerator equal to the remaining
whole or partial months between the Date of Termination of employment and the
effective date of such announced Retirement or voluntary termination of
employment, and with the denominator equal to 12, but in no event shall such
fraction be equal to a number greater than the number set forth in the second
paragraph of this Agreement.

 

  (g) “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

  (h) “Retirement” means retirement as defined in the Company’s then-current tax
qualified defined benefit pension plan, or if there is no such retirement plan,
Retirement means voluntary termination of employment after age 55 with ten or
more years of service, or after age 65 with five or more years of service.

 

- 4 -



--------------------------------------------------------------------------------

  (i) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.

 

  (j) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

  (k) Each of the following terms is defined in the Section indicated:

 

Term

   Section

Accounting Firm

   8(b)

Accrued Obligations

   4(a)(i)(A)(3)

Base Salary

   4(a)(i)(A)(1)

Board

   3rd Paragraph

Cause

   3(b)

CIC Date

   2

Code

   3(d)

Company Common Stock

   1(b)(ii)

Company Voting Securities

   1(b)(ii)

Date of Termination

   3(e)

Deferred Compensation

   4(g)

Disability Effective Date

   3(a)

Election Contest

   1(b)(i)

Employer Affiliate

   10(i)

Excise Tax

   8(a)

Good Reason

   3(c)

Gross-Up Payment

   8(a)

Incumbent Directors

   1(b)(i)

Non-Qualifying Transaction

   1(b)(iii)

Notice of Termination

   3(d)

Other Benefits

   4(a)(iii)

Payment

   8(a)

Post-CIC Period

   2

Proxy Contest

   1(b)(i)

Rabbi Trust

   4(h)

Release

   10(h)

Severance

   4(a)(i)(B)

Surviving Corporation

   1(b)(iii)

Target Bonus

   4(a)(i)(A)(2)

Underpayment

   8(b)

Welfare Benefits

   4(a)(ii)

 

2.

Post-CIC Period. If the Executive is employed by the Company immediately prior
to the first date during the Agreement Term on which a Change in Control

 

- 5 -



--------------------------------------------------------------------------------

 

occurs (the “CIC Date”), then the Executive’s employment during the two-year
period beginning on the CIC Date and ending on the second anniversary of such
date (the “Post-CIC Period”) shall be subject to all the terms and conditions of
this Agreement, including, without limitation, the termination events described
in Section 3 below.

 

3. Termination of Employment During Post-CIC Period.

 

  (a) Death, Retirement or Disability. During the Post-CIC Period, the
Executive’s employment shall terminate automatically upon the Executive’s death
or Retirement. If the Company determines in good faith that the Disability of
the Executive has occurred during the Post-CIC Period, the Company may, in its
discretion, give the Executive a written notice in accordance with Section 10(b)
of this Agreement of the Company’s intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”).

 

  (b) Cause. The Company may terminate the Executive’s employment during the
Post-CIC Period with or without Cause. For purposes of this Agreement, “Cause”
means either of the following circumstances:

 

  (i) Failure to Perform. The willful and continued failure of the Executive to
perform substantially the Executive’s reasonably assigned duties with the
Company (other than any such failure resulting from incapacity due to physical
or mental illness or from the assignment to the Executive of duties that would
constitute Good Reason under Section 3(c)), which failure continues for a period
of at least 30 days after a written demand for substantial performance is
delivered to the Executive by the Board or the Chief Executive Officer of the
Company. Such written demand must specifically identify the manner in which the
Board or Chief Executive Officer believes that the Executive has not
substantially performed the Executive’s duties; provided, however, that no
failure to perform by the Executive after a Notice of Termination is given to
the Company by the Executive shall constitute Cause for purposes of this
Agreement.

 

  (ii) Engaging in Illegal Conduct or Gross Misconduct. The willful engaging by
the Executive in illegal conduct or gross misconduct that is materially and
demonstrably injurious to the Company.

For purposes of this Section 3(b), no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the

 

- 6 -



--------------------------------------------------------------------------------

Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of a senior officer of the Company
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company. The cessation of employment of the
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.

 

  (c) Good Reason.

 

  (i) The Executive’s employment may be terminated by the Executive during the
Post-CIC Period for Good Reason or for no reason. For purposes of this
Agreement, “Good Reason” means any of the following circumstances:

 

  (1) Diminution of Position. The assignment to the Executive of any duties
materially inconsistent with the Executive’s position immediately prior to the
CIC Date (including status, offices, titles and reporting requirements),
authority, duties or responsibilities, or any other action by the Company which
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive.

 

  (2) Reduction of Compensation. Any material reduction in the aggregate value
of the Executive’s annual base salary, short-term cash bonus target amount,
long-term incentive plan target amount, and Company-provided welfare benefits,
all as in effect immediately prior to the CIC Date, , or any failure by the
Company to pay any such amount to the Executive as earned by the Executive. An
inadvertent failure by the Company to make any payment of compensation to the
Executive that does not occur in bad faith and that is remedied by the Company
promptly after the Company receives notice thereof from the Executive, is
excluded from the definition of “Good Reason.”

 

- 7 -



--------------------------------------------------------------------------------

  (3) Employment Location. The Company or an affiliate thereof requiring the
Executive to be based at any location that is more than fifty (50) miles from
the location at which the Executive is based immediately prior to the CIC Date.

 

  (4) Other Termination. Any purported termination by the Company of the
Executive’s employment other than as expressly permitted by this Agreement.

 

  (5) Breach by the Company. Any material breach by the Company of any provision
of this Agreement, including, without limitation, Section 9(c).

Good Reason shall not include Executive’s death or Disability. Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder. For purposes of
this Section 3(c), any good faith determination of "Good Reason" made by
Executive shall be conclusive.

 

  (ii) Notwithstanding the foregoing, “Good Reason” shall not exist until after
(1) the Executive has given the Company written notice of the applicable event
not later than 30 days after the occurrence of such event, specifying in
reasonable detail the circumstances of the event and stating the Executive’s
intent to terminate his or her employment if not remedied, and (2) the Company
has not remedied such event within 30 days after receipt of such notice;
provided, however, that if the specified event reasonably cannot be remedied
within such 30-day period, the Company commences reasonable steps within such
30-day period to remedy such event and diligently continues such steps
thereafter until a remedy is effected, and the remedy is effected within 60 days
after the Company’s receipt of the Executive’s notice, then such event shall not
constitute “Good Reason.”

 

  (iii) Notwithstanding the foregoing, “Good Reason” shall not exist if the
Executive is offered employment with the Company or an affiliate thereof, or if
the Executive is offered employment with the Surviving Corporation, and in
either case such offer of employment includes a position, compensation and
employment location that are consistent with the requirements of subsections
3(c)(i)(1), (2) and (3).

 

- 8 -



--------------------------------------------------------------------------------

  (d) Notice of Termination. Any termination by the Company or by the Executive
must be communicated by Notice of Termination to the other party, and must be
given in accordance with Section 10(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice that:

 

  (i) indicates the specific termination provision in this Agreement relied
upon, and

 

  (ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and

 

  (iii) if the Date of Termination is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than 30
days after the giving of such notice, except as provided in Section 3(c)(ii)
above).

If a dispute exists concerning the provisions of this Agreement that apply to
the Executive’s termination of employment, the parties shall pursue the
resolution of such dispute with reasonable diligence. Within five days of such a
resolution, any party owing any payments pursuant to the provisions of this
Agreement shall make all such payments together with interest accrued thereon at
the rate provided in Section 1274(b)(2)(B) of the Internal Revenue Code of 1986,
as amended (the “Code”). If the Executive or the Company fails to set forth in a
Notice of Termination any additional fact or circumstance that contributes to a
showing of Good Reason or Cause, but otherwise delivers a Notice of Termination
in accordance with this Agreement, such party will not be precluded from
asserting the additional fact or circumstance in enforcing such party’s rights
hereunder.

 

  (e) Date of Termination. “Date of Termination” means whichever of the
following is applicable:

 

  (i) If the Company terminates the Executive’s employment for Cause, the Date
of Termination shall be the date of receipt of the Notice of Termination or any
later date specified in such Notice.

 

  (ii) If the Company terminates the Executive’s employment other than for Cause
or Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination or any later date specified in such
notice.

 

- 9 -



--------------------------------------------------------------------------------

  (iii) If the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date.

 

  (iv) If the Executive terminates his or her employment for Good Reason, the
Date of Termination shall be in accordance with Section 3(c)(ii) of this
Agreement.

 

4. Obligations of the Company upon Termination.

 

  (a) Good Reason; Other Than for Cause or Disability. If, during the Post-CIC
Period, the Company terminates the Executive’s employment other than for Cause
or Disability, or the Executive terminates his or her employment for Good
Reason, then in consideration of Executive’s services rendered prior to such
termination all of the following shall take place:

 

  (i) Cash Payments.

 

  A. Current Compensation. The Company shall pay to the Executive in a lump sum
in cash within 30 days after the Date of Termination the sum of:

 

  (1) the Executive’s annual base salary as in effect immediately prior to the
CIC Date (“Base Salary”) through the Date of Termination to the extent not
theretofore paid,

 

  (2) the product of (x) the Executive’s target annual bonus under the Company’s
short-term incentive bonus plan for the year in which the Date of Termination
occurs (the “Target Bonus”) and (y) a fraction, the numerator of which is the
number of days in the current fiscal year of the Division through the Date of
Termination, and the denominator of which is 365, and

 

  (3) any accrued vacation pay to the extent not theretofore paid (the sum of
the amounts described in clauses (1) and (2) immediately above and this clause
(3) shall be hereinafter referred to as the “Accrued Obligations”).

 

  B. Severance. The Company shall pay to the Executive an amount of cash
severance (the “Severance”) in a lump sum within 30 days after the Date of
Termination equal to the product of the Multiplier times the sum of (1) the
Executive’s Base Salary and (2) the Executive’s Target Bonus.

 

- 10 -



--------------------------------------------------------------------------------

  (ii) Welfare Benefits. For 18 months after the Date of Termination, the
Company shall continue to provide the same medical, dental, life and/or
disability insurance coverages to the Executive and/or the Executive’s
dependents that the Company or the Surviving Corporation, as the case may be,
provides generally during such 18-month period to its employees who hold
positions similar to the position held by the Executive immediately prior to the
Date of Termination (the “Welfare Benefits”). For those Welfare Benefits to
which COBRA applies, the Company will only be obligated to provide such Welfare
Benefits through the Executive’s making the elections permitted under COBRA. In
order to receive the Welfare Benefits, the Executive shall pay the same amount
therefor that he or she paid for such Welfare Benefits immediately prior to the
Termination Date, and the Executive must make these elections and pay all
required premiums on a timely basis. If the Executive becomes employed with
another employer, including, without limitation, the Surviving Corporation, and

 

  (A) the Executive is eligible to receive medical or dental insurance coverages
under another employer provided plan, then the medical and dental insurance
coverages provided by the Company pursuant to this subsection 4(a)(i) shall be
secondary to the medical and dental insurance coverages, respectively, provided
under such other plan to the Executive and/or the Executive’s dependents during
such applicable period of eligibility; and/or

 

  (B) the Executive is eligible to receive life or disability insurance
coverages under another employer provided plan, then the Company shall have no
further obligation to provide the Executive and/or the Executive’s dependents
with life or disability insurance coverage.

The Company shall not be required to compensate the Executive for any taxes that
the Executive may incur as a result of the provision of Welfare Benefits
hereunder. If the Executive has prior to the CIC Date publicly announced his or
her Retirement or

 

- 11 -



--------------------------------------------------------------------------------

voluntary termination of employment, the Executive will receive the Welfare
Benefits under this subsection 4(a)(ii) only to the effective date of such
announced Retirement or voluntary termination of employment.

 

  (iii) Other Benefits Due at Date of Termination. To the extent not then
already paid or provided, the Company shall timely pay or provide to the
Executive any other amounts or benefits required to be paid or provided through
the Date of Termination, or which the Executive is eligible to receive through
and after the Date of Termination, under any plan, program, policy or practice
of, or contract or agreement with, the Company and its affiliated companies,
including such plans that have change in control provisions in the plans (such
other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”); provided, however, that in no event shall the Executive be entitled
to any benefits under any severance plan made available to other employees of
the Company or its affiliates, it being the intent of the parties that the
benefits to the Executive under this Agreement will be in lieu of any such other
severance plan.

 

  (b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Post-CIC Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives, other than
for payment of Accrued Obligations and Deferred Compensation, and the timely
payment or provision of Other Benefits. The Company shall pay all Accrued
Obligations to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination, and shall pay all
Deferred Compensation to the Executive’s estate or beneficiary, as applicable,
in accordance with the terms of the plan under which such compensation was
deferred.

 

  (c) Retirement. If the Executive’s employment is terminated by reason of the
Executive’s Retirement during the Post-CIC Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and Deferred Compensation, and the timely payment or
provision of Other Benefits. The Company shall pay all Accrued Obligations to
the Executive in a lump sum in cash within 30 days of the Date of Termination,
and shall pay all Deferred Compensation to the Executive in accordance with the
terms of the plan under which such compensation was deferred.

 

  (d)

Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Post-CIC Period, this Agreement shall
terminate without further obligations to the Executive, other than for

 

- 12 -



--------------------------------------------------------------------------------

 

payment of Accrued Obligations and Deferred Compensation, and the timely payment
or provision of Other Benefits. The Company shall pay all Accrued Obligations to
the Executive in a lump sum in cash within 30 days of the Date of Termination,
and shall pay all Deferred Compensation to the Executive in accordance with the
terms of the plan under which such compensation was deferred.

 

  (e) Cause; Other than for Good Reason. If the Company terminates the
Executive’s employment for Cause during the Post-CIC Period, this Agreement
shall terminate without further obligations to the Executive other than the
obligation to pay to the Executive (x) his or her Base Salary through the Date
of Termination, (y) any Deferred Compensation, and (z) Other Benefits, in each
case to the extent not then already paid. If the Executive voluntarily
terminates employment during the Post-CIC Period (excluding a termination for
Good Reason), this Agreement shall terminate without further obligations to the
Executive, other than for Accrued Obligations, Deferred Compensation and the
timely payment or provision of Other Benefits. In either case described in this
Section 4(e), the Company shall pay all Accrued Obligations to the Executive in
a lump sum in cash within 30 days of the Date of Termination, and shall pay all
Deferred Compensation to the Executive in accordance with the terms of the plan
under which such compensation was deferred.

 

  (f) Outplacement Services. For a period not to exceed the number of months
equal to one-half of the Multiplier, the Executive shall have the right to make
full use of the Company’s outplacement services to its officers upon termination
of the Executive’s employment, except in the event that the Executive’s
employment is terminated for Cause.

 

  (g) Deferred Compensation. Any compensation previously deferred by the
Executive (“Deferred Compensation”) shall be paid to the Executive in accordance
with the terms of the plan under which it was deferred.

 

  (h)

Funding of Certain Obligations. Not later than the CIC Date relating to all
Changes in Control other than one pursuant to Section 1(b)(vi), regardless of
whether the Executive’s employment has then terminated or any termination of
such employment has then been announced, the Company shall take all actions
necessary or appropriate to establish and fund a “rabbi” trust (i.e., a trust
based on the model trust contained in Revenue Procedure 92-64, and with a
trustee selected by the Company, but that is independent of the Company)
(hereafter the “Rabbi Trust”) for the purpose of ensuring that the Executive
will receive the Severance in accordance with the terms of this Agreement. The
Rabbi Trust shall expressly provide that after the CIC Date occurs, the Rabbi
Trust may be amended or revoked only with the prior written consent of the
Executive. Without limiting the generality of the foregoing, on or before the
CIC

 

- 13 -



--------------------------------------------------------------------------------

 

Date, the Company will deposit in the Rabbi Trust an amount of cash equal to the
amount of the Severance to which the Executive would be entitled if his or her
employment terminated on the CIC Date; provided, however, that if such amount
deposited in the Rabbi Trust together with any interest or earnings thereon is
determined later to be less than or more than the amount of the Severance, if
any, that actually becomes due to the Executive hereunder, the Executive shall
be entitled to the amount required by this Agreement and not the amount that is
held in such trust. In the event that the Executive does not become entitled to
the Severance, as determined by the trustee of the Rabbi Trust, the amount
remaining in the Rabbi Trust shall be returned to the Company after the
expiration of the Post-CIC Period. The Rabbi Trust shall be used solely for the
purpose of holding deposits of funds for the potential Severance obligations to
the Executive hereunder, and other similar obligations to similarly situated
employees of the Company.

 

5. Termination in Anticipation of a Change in Control. If (1) a Change in
Control occurs during the Agreement Term, AND (2) within one year prior to the
CIC Date the Executive’s employment with the Company has been terminated either
by the Company without Cause or by the Executive for Good Reason, then if the
Executive can reasonably demonstrate that such termination of employment (i) was
at the request of or with the express prior consent of a third party who has
taken steps reasonably calculated to effect such Change in Control or
(ii) otherwise arose in anticipation of such Change in Control, then all of the
following shall take place:

 

  (a) Section 2 of this Agreement shall not apply to the Executive; Section 4 of
this Agreement shall apply to the Executive as described in subsection
(b) below; and all other provisions of this Agreement shall apply to the
Executive in accordance with their terms.

 

  (b) The Company shall pay to the Executive the aggregate of all amounts
described in Sections 4(a)(i) and 4(a)(iii) in a lump sum in cash within 30 days
after the CIC Date, using as the Executive’s Base Salary and Target Bonus his or
her annual base salary and target short-term incentive bonus, respectively, as
in effect immediately prior to the Date of Termination. The Company shall pay
any Deferred Compensation to the Executive in accordance with the terms of the
plan under which such compensation was deferred.

 

  (c)

The Company shall provide to the Executive the Welfare Benefits as and for the
time period described in Section 4(a)(ii), except that the Company shall
reimburse the Executive for the cost of obtaining such Welfare Benefits between
the Date of Termination and the CIC Date by paying to the Executive a lump sum
in cash equal to the amount that the Executive paid to obtain such Welfare
Benefits for such period less the amount that

 

- 14 -



--------------------------------------------------------------------------------

 

the Executive was paying to obtain such Welfare Benefits immediately prior to
the Date of Termination. If the Executive has, prior to the CIC Date, publicly
announced his or her Retirement or voluntary termination of employment, the
Executive will receive the Welfare Benefits under this subsection 5(c) only to
the effective date of such announced Retirement or voluntary termination of
employment.

 

6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor, except as explicitly provided herein,
shall anything in this Agreement limit or otherwise affect such rights as the
Executive may have under any contract or agreement with the Company or any of
its affiliated companies. Amounts that are vested benefits or that the Executive
is otherwise entitled to receive under any plan, policy, practice or program of
or any contract or agreement with the Company or any of its affiliated companies
at or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.

 

7. No Company Set-Off; Legal Fees; Interest. Except as provided in
Section 10(h), and except in the event that the Executive’s employment is
terminated for Cause, the Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action that the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement. The Company agrees to pay as incurred,
to the full extent permitted by law, all legal fees and expenses that the
Executive may reasonably incur in good faith as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), provided such contest occurs after the CIC Date, plus in each case
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code.

 

8. Certain Additional Payments by the Company.

 

  (a)

Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 8) (a “Payment”)

 

- 15 -



--------------------------------------------------------------------------------

 

would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

 

  (b) Subject to the provisions of Section 8(c), all determinations required to
be made under this Section 8, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a certified public
accounting firm selected by the Executive and reasonably acceptable to the
Company (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is reasonably requested by the Company. All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 8, shall be paid by the Company to the
Executive within 14 days after the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 8(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

 

  (c)

The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment (or an additional Gross-Up Payment). Such notification shall
be given as soon as practicable but no later than ten business days after the
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following

 

- 16 -



--------------------------------------------------------------------------------

 

the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

 

  (i) give the Company any information reasonably requested by the Company
relating to such claim,

 

  (ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

  (iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

  (iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 8(c), the Company shall control all proceedings taken in connection
with such contest (to the extent applicable to the Excise Tax and the Gross-Up
Payment) and, at its sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested

 

- 17 -



--------------------------------------------------------------------------------

amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

  (d) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 8(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 8(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 8(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

  (e) Based on events occurring after the Change in Control, it may be necessary
or appropriate to redetermine the amount of an excess parachute payment for a
prior taxable year. Any such redetermination, including the assumptions to be
used, shall be made by the Accounting Firm, which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days after the receipt of notice from either party of changed circumstances that
indicate that a redetermination may be necessary. Any redetermination by the
Accounting Firm shall be binding upon the Company and the Executive. If such
redetermination results in the availability of a refund from the Internal
Revenue Service of amounts previously paid, the Executive shall promptly prepare
and file any necessary tax return amendment or request for such refund. Upon
receipt of such refund from the Internal Revenue Service, the Executive shall
promptly pay such refund to the Company along with any Gross-Up Payments
previously paid by the Company which related to the refunded amount, as
determined by the Accounting Firm. The Company shall pay all fees and expenses
of the Accounting Firm, and the Company shall reimburse the Executive for all
reasonable fees and expenses incurred in preparing and filing any tax return
amendment or request for tax refund necessitated by the redetermination.

 

- 18 -



--------------------------------------------------------------------------------

9. Successors.

 

  (a) This Agreement is personal to the Executive and arises from his or her
current title, employment responsibilities and managerial reporting
relationship. Without the prior written consent of the Company, this Agreement
shall not be assignable by the Executive other than by will or the laws of
descent and distribution. This Agreement shall inure to the benefit of, be
enforceable by and be binding upon the Executive’s legal representatives.

 

  (b) This Agreement shall inure to the benefit of, be enforceable by and be
binding upon the Company and its successors and assigns.

 

  (c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

 

10. Miscellaneous.

 

  (a) Governing Law; Captions; Amendments. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified other than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

 

  (b) Notices. All notices and other communications made pursuant to this
Agreement must be in writing and must be given by hand delivery, or by certified
mail, return receipt requested, or by overnight courier, or by telecopy with a
confirmation copy sent by either overnight courier or first-class mail, and
addressed as follows:

 

If to the Executive:

   Michael Peninger   

 

  

 

  

If to the Company:

   Assurant, Inc.    One Chase Manhattan Plaza    41st Floor   
New York, NY 10005    Attention: General Counsel   

 

- 19 -



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance with this Section. Notice and communications shall be
effective when actually received by the addressee.

 

  (c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

  (d) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

  (e) Waiver. The failure of either party to insist upon strict compliance with
any provision of this Agreement, or the failure of either party to assert any
right such party may have under this Agreement shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

 

  (f) “At Will” Employment; Termination of Agreement.

 

  (i) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the Company
and to the extent otherwise permitted under applicable law, the employment of
the Executive by the Company is “at will” and the Executive’s employment may be
terminated by either the Executive or the Company at any time prior to the CIC
Date. If the Executive’s employment is terminated for any reason before the CIC
Date, the Executive shall have no further rights under this Agreement, except as
provided in Section 5.

 

  (ii) Unless the Executive’s employment is terminated, this Agreement may not
be terminated by the Company during the Agreement Term and before the CIC Date.
From and after the CIC Date, this Agreement may not be terminated by the
Company. This Agreement shall supersede any other agreement between the parties
with respect to the subject matter hereof.

 

  (g) Nondisclosure. Without obtaining the Company’s prior written consent, the
Executive agrees that he or she will not disclose the existence or the terms of
this Agreement to any Person, except for the Executive’s advisors, beneficiaries
and other Persons that need to know about the Agreement. The Executive agrees
that no Person associated with the Company falls within such exception that
would permit disclosure by the Executive.

 

- 20 -



--------------------------------------------------------------------------------

  (h) Release. As a condition to the Company’s obligation to pay the Severance
pursuant to Section 4(a)(i)(B) above, the Executive must execute and deliver to
the Company a release in substantially the form of Exhibit A hereto.

 

  (i) Employer Affiliate. Notwithstanding any indication in this Agreement that
the Executive is employed directly by the Company, the parties acknowledge and
agree that, on the date of this Agreement, the Executive is employed directly
either by the Company or by an affiliate of the Company (the “Employer
Affiliate”). The parties further agree that the provisions of this Agreement
that provide for the Company to have rights or obligations or to take actions
with respect to the Executive’s employment shall be interpreted to mean that
either the Company or the Employer Affiliate shall have such rights and
obligations and may take such actions. The Company shall have the discretion to
determine whether it or the Employer Affiliate shall exercise such rights,
fulfill such obligations and take such actions, and, if the Company determines
that an obligation will be fulfilled by the Employer Affiliate, the Company
agrees to cause the Employer Affiliate to fulfill such obligations as if the
Employer Affiliate were a party to this Agreement.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused this Agreement to be executed in its name on its behalf by its
undersigned officer thereunto, duly authorized, all as of the day and year first
above written.

 

ASSURANT, INC. By:  

/s/ J. Kerry Clayton

  J. Kerry Clayton   President and CEO EXECUTIVE

/s/ Michael J. Peninger

Michael Peninger

 

- 21 -



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

THIS RELEASE (this “Release”) is granted effective as of the              day of
                    ,             , by                              (the
“Executive”) in favor of Assurant, Inc. (the “Company”). This is the Release
referred to in that certain Change in Control Severance Agreement dated as of
                , 200     by and between the Company and the Executive (the “CIC
Agreement”). The Executive gives this Release in consideration of the Company’s
promises and covenants as recited in the CIC Agreement, with respect to which
this Release is an integral part.

1. Release of the Company. The Executive, for [himself] [herself], [his] [her]
successors, assigns, attorneys, and all those entitled to assert [his] [her]
rights, now and forever hereby releases and discharges the Company and its
respective officers, directors, stockholders, trustees, employees, agents,
parent corporations, subsidiaries, affiliates, estates, successors, assigns and
attorneys (the “Released Parties”), from any and all claims, actions, causes of
action, sums of money due, suits, debts, liens, covenants, contracts,
obligations, costs, expenses, damages, judgments, agreements, promises, demands,
claims for attorney’s fees and costs, or liabilities whatsoever, in law or in
equity, which the Executive ever had or now has against the Released Parties,
including any claims arising by reason of or in any way connected with any
employment relationship which existed between the Company or any of its parents,
subsidiaries, affiliates, or predecessors, and the Executive. It is understood
and agreed that this Release is intended to cover all actions, causes of action,
claims or demands for any damage, loss or injury, which may be traced either
directly or indirectly to the aforesaid employment relationship, or the
termination of that relationship, that the Executive has, had or purports to
have, from the beginning of time to the date of this Release, whether known or
unknown, that now exists, no matter how remotely they may be related to the
aforesaid employment relationship including but not limited to claims for
employment discrimination under federal or state law, except as provided in
Paragraph 2; claims arising under Title VII of the Civil Rights Act, 42 U.S.C.
§ 2000(e), et seq. or the Americans With Disabilities Act, 42 U.S.C. § 12101 et
seq.; claims for statutory or common law wrongful discharge, including any
claims arising under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.;
claims for attorney’s fees, expenses and costs; claims for defamation; claims
for wages or vacation pay; claims for benefits, including any claims arising
under the Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq.;
and provided, however, that nothing herein shall release the Company of its
obligations to the Executive under the CIC Agreement or any other contractual
obligations between the Company or its affiliates and the Executive, or any
indemnification obligations to Executive under the Company’s bylaws, certificate
of incorporation, New York law or otherwise.

2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, the Executive agrees that by executing
this Release, [he] [she] has released and waived any and all claims [he] [she]
has or may



--------------------------------------------------------------------------------

have as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. It is understood that
the Executive is advised to consult with an attorney prior to executing this
Release; that the Executive in fact has consulted a knowledgeable, competent
attorney regarding this Release; that the Executive may, before executing this
Release, consider this Release for a period of twenty-one (21) calendar days;
and that the consideration the Executive receives for this Release is in
addition to amounts to which the Executive was already entitled. It is further
understood that this Release is not effective until seven (7) calendar days
after the execution of this Release and that the Executive may revoke this
Release within seven (7) calendar days from the date of execution hereof.

The Executive agrees that [he] [she] has carefully read this Release and is
signing it voluntarily. The Executive acknowledges that [he] [she] has had
twenty one (21) days from receipt of this Release to review it prior to signing
or that, if the Executive is signing this Release prior to the expiration of
such 21-day period, the Executive is waiving [his] [her] right to review the
Release for such full 21-day period prior to signing it. The Executive has the
right to revoke this release within seven (7) days following the date of its
execution by [him] [her]. However, if the Executive revokes this Release within
such seven (7) day period, no severance benefit will be payable to the Executive
under the CIC Agreement and the Executive shall return to the Company any such
payment received prior to that date.

THE EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT
CONSTITUTES A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE
COMPANY UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. THE EXECUTIVE
ACKNOWLEDGES THAT [HE] [SHE] HAS HAD A FULL OPPORTUNITY TO CONSULT WITH AN
ATTORNEY OR OTHER ADVISOR OF THE EXECUTIVE’S CHOOSING CONCERNING [HIS] [HER]
EXECUTION OF THIS RELEASE AND THAT [HE] [SHE] IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.

 

 

Executive Date:  

 

 

- 23 -